             Case 2:15-cr-00134-TLN Document 100 Filed 10/05/20 Page 1 of 3


 1   CLEMENTE M. JIMÉNEZ, ESQ.
     California State Bar Number 207136
 2
     431 I Street, Suite 102
 3   Sacramento, CA 95814
     (916) 443-8055
 4
 5   Attorney for LONDON WEBB
 6
                                UNITED STATES DISTRICT COURT
 7
                                EASTERN DISTRICT OF CALIFORNIA
 8
 9
10   UNITED STATES OF AMERICA,                     Case No.: 2:15-cr-134 TLN

11                 Plaintiff,                      STIPULATION AND ORDER
12                                                 VACATING DATE, CONTINUING
            vs.                                    CASE, AND EXCLUDING TIME
13
14   LONDON WEBB, et al.                           DATE: October 8, 2020
                                                   TIME: 9:30 a.m.
15                 Defendants.                     JUDGE: Hon. Troy L. Nunley
16
17         IT IS HEREBY STIPULATED by and between Assistant United States Attorney
18   Justin Lee, Counsel for Plaintiff, Clemente M. Jiménez, Counsel for London Webb, and
19   Noa Oren, Counsel for Dion Johnson II, that the status conference scheduled for October
20   8, 2020, at 9:30 a.m., as to London Webb, and the status conference scheduled for
21   November 5, 2020, as to both defendants, be vacated and the matter continued to this
22   Court’s criminal calendar on December 17, 2020, at 9:30 a.m., for further status
23   conference.
24         Counsel for Mr. Webb has just been appointed as counsel of record and will
25   require time to review discovery and conduct investigation as necessary.
26         The parties further agree that the failure to grant the requested continuance would
27   deny defense counsel reasonable time necessary for effective preparation, taking into
28   account the exercise of due diligence.
             Case 2:15-cr-00134-TLN Document 100 Filed 10/05/20 Page 2 of 3


 1          IT IS FURTHER STIPULATED that time within which the trial of this case must
 2   be commenced under the Speedy Trial Act, 18 U.S.C. Section 3161 et seq. be excluded
 3   from the date of the parties’ stipulation, October 5, 2020, to and including December 17,
 4   2020, from computation of time pursuant to Section 3161(h)(7)(A) and (B)(iv), (Local
 5   code T-4), and that the ends of justice served in granting the continuance and allowing
 6   the defendant further time to prepare outweigh the best interests of the public and the
 7   defendant to a speedy trial.
 8
 9   DATED:        October 5, 2020             /S/   Justin Lee
                                               McGGREGOR SCOTT
10
                                               United States Attorney
11                                             by JUSTIN LEE
                                               Attorney for Plaintiff
12
13
     DATED:        October 5, 2020             /S/   Clemente M. Jiménez
14                                             CLEMENTE M. JIMÉNEZ
15                                             Attorney for London Webb
16
17   DATED:        October 5, 2020             /S/    Noa Oren
                                               NOA OREN
18                                             Assistant Federal Defender
19                                             Attorney for Dion Johnson II
20
21
22
23
24
25
26
27
28
             Case 2:15-cr-00134-TLN Document 100 Filed 10/05/20 Page 3 of 3


 1
                                              ORDER
 2
 3          IT IS SO ORDERED, that the status conference in the above-entitled matter,
 4   scheduled for October 8, 2020, at 9:30 a.m., as to London Webb, and the status
 5   conference scheduled for November 5, 2020, as to both defendants, be vacated and the
 6   matter continued to December 17, 2020, at 9:30 a.m., for further status conference. The
 7   Court finds that 1) the failure to grant the requested continuance would deny defense
 8   counsel reasonable time necessary for effective preparation, taking into account the
 9   exercise of due diligence, and 2) the ends of justice served by granting the requested
10   continuance outweigh the best interests of the public and defendant in a speedy trial.
11          It is hereby ordered that time under the Speedy Trial Act be excluded from the
12   date of the parties’ stipulation, October 5, 2020, to and including December 17, 2020,
13   from computation of time pursuant to Section 18 U.S.C. 3161(h)(7)(A) and (B)(iv) for
14   defense preparation.

15
     This 5th day of October 2020
16
17
                                                        Troy L. Nunley
18                                                      United States District Judge
19
20
21
22
23
24
25
26
27
28
